05/01/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

                ANTON CARLTON v. STATE OF TENNESSEE

                Appeal from the Circuit Court for Rutherford County
                      Nos. F-55484A      Royce Taylor, Judge
                     ___________________________________

                             No. M2019-00711-CCA-R3-PC
                         ___________________________________


The Appellant, Anton Carlton, is appealing the trial court’s summary dismissal of his
third post-conviction petition. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which THOMAS T.
WOODALL and ROBERT L. HOLLOWAY, JR., JJ. joined.

Anton Carlton, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior
Assistant Attorney General, for the Appellee, State of Tennessee.

                              MEMORANDUM OPINION

       In 2005, the Appellant pled guilty to one count of especially aggravated
kidnapping, two counts of aggravated robbery, and one count of aggravated burglary in
return for an effective sentence of fifty years and the dismissal of six other counts of the
indictment, including four other counts of especially aggravated kidnapping. See State v.
Carlton, M2018-01474-CCA-R3-CD, 2019 WL 3814726 (Tenn. Crim. App. Aug. 14,
2019) (no perm. app. filed). Although the plea agreement called for the Appellant to
plead guilty to especially aggravated kidnapping in count one, the prosecutor announced
the Appellant would be pleading guilty to especially aggravated kidnapping in count two,
and the judgment form reflected a conviction for count two. Id. at *1-*2.

      The Appellant subsequently filed two unsuccessful post-conviction petitions, the
second of which was dismissed because the first had been resolved on its merits. Id. at
*2. The Appellant did not appeal the dismissal of either petition. He then pursued
habeas corpus relief. Id. After denying the first petition, the habeas court forwarded a
copy of its order to the Rutherford County Circuit Court which resulted in the court
entering a corrected judgment on April 9, 2012, reflecting the Appellant entered a guilty
plea to especially aggravated kidnapping in count one, not count two. Id. at *3. On
appeal, this Court remanded for the entry of additional corrected judgments reflecting
that count two was dismissed and that the sentences in the Appellant’s other convictions
were consecutive to count one, not count two. Id. The Appellant’s second habeas
petition was likewise unsuccessful. Id.

       On June 19, 2018, the Appellant filed a “Motion for an Amendment of the
Judgment to Correct a Clerical Mistake.” Id. at *4. Although the Appellant cited Rule of
Criminal Procedure 36, which allows for the correction of clerical errors, he, in fact,
sought to have his plea agreement set aside. Id. at *4. The trial court denied the motion
in August of 2018, but on October 22, 2018, the court entered corrected judgments for the
Appellant’s aggravated robbery and aggravated burglary convictions. Id. at *5. These
corrected judgments, however, failed to accurately reflect the arrangement of consecutive
sentences called for in the plea agreement and instead provided for an effective sentence
of forty years. Id. On appeal, this Court affirmed the denial of the Appellant’s motion
but remanded for entry of new corrected judgments to reflect the Appellant’s effective
sentence of fifty years as well as the dismissal of the counts called for by the plea
agreement. Id. at *8.

        On March 15, 2019, prior to the entry of this Court’s recent opinion, the Appellant
filed a third post-conviction petition. The trial court dismissed the petition and the
Appellant now appeals that dismissal. The record and the Appellant’s brief have both
been filed and, in response, the State has filed a motion asking this Court to affirm the
trial court’s order of dismissal pursuant to Court of Criminal Appeals Rule 20. For the
reasons stated below, the State’s motion is hereby granted.

        The trial court’s stated reason for dismissing the Appellant’s third petition was
because it was untimely. See Tenn. Code Ann. § 40-30-102(a) (petition must be filed
within one year of final judgment). However, the Post-Conviction Procedure Act
contemplates the filing of only one petition for post-conviction relief. Tenn. Code Ann. §
40-30-102(c). The statute directs trial courts to summarily dismiss any subsequent
petition when a prior petition was resolved on its merits. Id. Thus, because the
Appellant’s first petition was resolved on its merits, the trial court should have dismissed
the third petition as a successive petition pursuant to subsection (c).

       The Appellant contends the entry of the corrected judgments on October 22, 2018,
reset the statute of limitations for seeking post-conviction relief as to those judgments.
                                             2
As the State counters, however, the Appellant’s contention is incorrect. The Appellant
confuses an amended judgment with a corrected judgment. The trial court did not amend
or alter any aspect of the negotiated plea with the entry of the corrected judgments in
2018 but instead merely fixed clerical mistakes in the original judgments. The correction
of a judgment to reflect the intent of the plea does not retrigger the one-year statute of
limitations for filing a post-conviction petition. Lonnie Jones v. State, No. W2001-
00741-CCA-R3-PC, 2001 WL 1516977 (Tenn. Crim. App. Nov. 21, 2001); but see
Michael Garrett v. State, No. M2008-00046-CCA-R3-HC (Tenn. Crim. App. Aug. 19,
2009) (noting that filing of amended judgment contrary to terms of plea bargain and
original judgment resets statute of limitations).

      For these reasons, the order of the trial court dismissing the Appellant’s third post-
conviction petition is affirmed pursuant to Rule 20.



                                                 ________________________________
                                                 Judge Robert W. Wedemeyer




                                             3